Citation Nr: 0830319	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fragmentation 
injury of the abdomen.

2.  Entitlement to service connection for impotence.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal initially included claims for service connection 
for chronic obstructive lung disease and post traumatic 
stress disorder.  Concerning the claim for chronic 
obstructive lung disease, the veteran did not perfect his 
appeal for this claim as he limited his substantive appeal to 
the issues of impotence, post traumatic stress disorder and a 
fragmentation injury.  As such, this issue is not presently 
before the Board. 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, 
a Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

During the pendency of the appeal, the RO granted service 
connection for post traumatic stress disorder in an October 
2006 rating decision.  This decision represented a total 
grant of benefits sought on appeal for these claims.  Because 
the veteran has not filed a notice of disagreement pertaining 
to this rating determination, this issue is not before the 
Board for appellate review. See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
fragmentation injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

On August 8, 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew the claim concerning 
entitlement to service connection for impotence.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
claim concerning entitlement to service connection for 
impotence have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2007).

In August 2008, the veteran submitted a statement to the RO 
that clearly indicated he wished to withdraw his appeal 
concerning entitlement to service connection for impotence.  
The veteran has met the criteria of 38 C.F.R. § 20.204 and 
withdrawn these appeals and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and these claims are dismissed.





ORDER

The appeal concerning entitlement to service connection for 
impotence is dismissed.


REMAND

A preliminary review of the record reflects further 
development is necessary.  Specifically, a VA examination is 
required.

The veteran alleges he sustained a shell fragment wound when 
his Armored Personnel Carrier hit a land mine in Vietnam.  
During the August 2008 hearing the veteran denied any 
specific current treatment but described soreness and pain 
with palpation. 

Medical evidence of record includes an August 2005 VA x-ray 
which noted a tiny sliver of density over the right iliac 
bone.  The physician noted it was unclear whether this was a 
film artifact or a metallic foreign body.  A September 2005 
VA laboratory report confirmed the presence of scrap metal 
and noted possible calcium deposits around the gallbladder 
region.    An October 2005 VA computed tomography (CT) of the 
abdomen found a mass abutting the gastric fundus which likely 
represented an enlarged lymph node.  No other abnormalities 
were noted.  As there are conflicting medical findings 
addressing whether the veteran has a retained foreign body in 
his abdomen, the Board finds that a VA examination is 
necessary to elucidate and reconcile the existing medical 
evidence.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any current 
disability related to any retained foreign 
body in the abdomen.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, specifically the 
September 2005 and October 2005 radiology 
reports, and following this review and the 
examination render an opinion as to the 
following:

a) Whether there is a retained foreign 
body in the veteran's abdomen;

b) Whether or not the veteran currently 
suffers from a diagnosed condition related 
to any retained foreign body;

c) If there is a currently diagnosed 
disability, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the disability 
is causally or etiologically related to 
any incident of the veteran's active 
service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2. When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



